DETAILED ACTION

This Office Action is in responsive to the communication filed on 12/22/2021. 
Status of the claims:
Claims 1-15 are Previously Presented and Examined.
Claim 2-3 are cancelled and new claim 16 is added. 
Claims 1, 4 -16 ae currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 12/22/2021. By this amendment, claims 1, 4-7 have been amended, claims 2-3 have been cancelled and new claim 16 have been submitted. Upon entry of said Amendment claims 1, 4 -16 will be fully examined. 

Response to Claim Rejections under 35 USC § 103
Applicant’s Arguments/Remarks Made in Amendment and filed 12/22/2021 with respect to the rejection of the claims under 35 U.S.C. § 103 as being unpatentable over Chen et al. in view of Anjum et al. have been fully considered. It is noted that the claims have been amended. Specifically, the amendment to independent claim/s include the subject matter determined to contain allowable subject matter. In view of the claims amendment made to patentably distinguish over the prior art, the rejection of claims 1-2, 8-9 under said 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1, 4 -16 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 



Chen’s invention relates to a front-end device, and more particularly to a radio frequency transceiver front-end device. With regard to the claimed limitations of the instant application, Chen discloses a transceiver circuit (e.g. Chen: ¶0007, Figs. 2-4), comprising: a resonant portion (e.g. Chen: Antenna 2 (i.e. a resonant element) of Fig. 2) […], wherein the resonant portion is configured for transmission and reception at about the same frequency (e.g. Chen ¶0027-¶0028, ¶0044-¶0045: configured for transmission and reception at about the same frequency (e.g. about 5GHz)); a plurality of switches (e.g. Chen Figs. 2-4: plurality of switches (transistors)), including: a first switch including an input in electrical communication a power source and an output in electrical communication with ground (e.g. Chen ¶0047, ¶0049, ¶0051, Fig. 4: the plurality of switches include a first switch (first transistor) having an input connected to power source (bias voltage) and an output connected to ground); a second switch including an input interposed between the power source and the first switch and an output in electrical communication with an input of the resonant portion (e.g. Chen ¶0047, ¶0051, Figs. 2, 4: a second switch (second transistor) having an input connected between the power source (bias voltage) and the input of the first switch (first transistor) and an output provided to the antenna 2 (resonant element)); a third switch including an input in electrical communication with an output of the resonant portion and an output in electrical communication with ground (e.g. Chen, ¶0029, ¶0031-¶0032, Fig. 2: a third switch (a third transistor) having an input in communication with an output of the antenna 2 (resonant element) and an output connected to ground);  an first complex impedance interposed between the output of the resonant portion and the input of the third switch (e.g. Chen ¶0029, ¶0044. ¶0055, Fig. 2: transformer circuit 3 (first complex impedance) connected between the output of the antenna 2 (i.e. resonant element) and the input of the third transistor (third switch)); an amplifier including an amplifier input interposed between the first impedance and the input the third switch (e.g. Chen, ¶0031-¶0033, Fig. 2:an amplifier circuit including an amplifier input connected between (first complex impedance) and input of the third transistor (third switch)); and a demodulator including an input in electrical communication with the amplifier output (e.g. Chen, ¶0034, Fig. 2: a demodulation having an input that is connected to an output of the amplifier).
Anjum’s invention related to the field of sensors that measure a material's dielectric constant, conductivity, and temperature, which may be used to determine soil moisture and salinity or other properties of materials such as grain moisture content, cement curing, etc. With regard to the claimed limitations of the instant application, Anjum (e.g. Fig. 12, ¶0108) teaches or suggests a transmit and/or receive (i.e. transceiver) circuit comprising a resonant structure which include a radio frequency coil, and a sensor, for collecting/analyzing one or more measurement signals including data characterizing at least one parameter of a subsurface material measured by the sensor) (e.g. Anjum, Figs. 1-2, ¶0028-¶0029, ¶0036-¶0037).
However, subject matter of  currently amended independent claims of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically, the claimed feature a transceiver circuit, comprising: a resonant portion including a single radiofrequency (RF) coil, wherein the resonant portion is configured for transmission and reception at about the same frequency; a plurality of switches, including: a first switch including an input in electrical communication a power source and an output in electrical communication with ground; a second switch including an input interposed between the power source and the first switch and an output in electrical communication with an input of the resonant portion; a third switch including an input in electrical communication with an output of the resonant portion and an output in electrical communication with ground; a first complex impedance interposed between the output of the resonant portion and the input of the third switch; an amplifier including an amplifier input interposed between the first impedance and the input the third switch; a demodulator including an input in electrical communication with the amplifier output and processor and a sensor in electrical communication with the processor, wherein the is configured to receive one or more sensor measurement signals output by the sensor, the one or more measurement signals including data characterizing at least one parameter of a subsurface material measured by the sensor; wherein the processor is configured to: command the second and third switches to close; and command the first switch to open and close at a closure frequency that provides current from source to the radiofrequency coil in the form of a carrier signal; wherein the carrier signal is transmitted by the radiofrequency coil at a transmission and wherein the amplifier and the demodulator are electrically isolated from the resonant portion second and third switches are closed, as recited in independent claim 1 and further limited by its dependent clams. 

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related to systems, methods and processors provided for two way communication by sub-surface sensors, wherein the system/processor that can be configured to receive one or more sensor measurement signals and one or more measurement signals that can include data characterizing including at least one parameter of a subsurface material measured by sensors.
US 20040100394 A1 - DISTRIBUTED ENVIRONMENTAL CONTROL IN A WIRELESS SENSOR SYSTEM
US 20050137752 A1 - WIRELESS SENSOR AND CONTROL TRANSMITTER SYSTEM
US 20090310709 A1 - AMPLITUDE MODULATED PULSE TRANSMITTER,
CA 2983230 A1 - ENVIRONMENTAL AND PRODUCT SENSING.
US 20140338447 A1 - SENSOR APPARATUS AND ASSOCIATED SYSTEMS AND METHODS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU TADESE/
Primary Examiner, Art Unit 2632